NONPRECEDENTIAL DISPOSITION 
            To be cited only in accordance with Fed. R. App. P. 32.1 
   

             United States Court of Appeals
                          For the Seventh Circuit 
                           Chicago, Illinois 60604 
                                        
                          Argued October 25, 2018 
                         Decided November 20, 2018 
   
                                   Before 
   
                        ILANA DIAMOND ROVNER, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
                        
                       AMY C. BARRETT, Circuit Judge 
    
 No. 18‐1516 
    
SECURITIES AND EXCHANGE COMMISSION,             Appeal from the United States 
         Plaintiff,                             District Court for the Northern 
                                                District of Indiana, South Bend 
        v.                                      Division. 
                                                 
FIRST CHOICE MANAGEMENT  
                                                No. 3:00‐cv‐00446‐RLM‐MGG 
SERVICES, INCORPORATED and  
GARY VAN WAEYENBERGHE,                           
         Defendants,                            Robert L. Miller, Jr.,  
                                                Judge. 
 
JOSEPH D. BRADLEY, 
         Appellant, 
 
        v. 
 
ALCO OIL & GAS COMPANY LLC and  
RAILROAD COMMISSION OF THE  
STATE OF TEXAS, 
         Appellees. 
No. 18‐1516                                                                            Page 2 
 
 
                                         ORDER 
 
    This  case  began  in  2000  when  the  SEC  charged  First  Choice  Management 
Services, Inc. and Gary Van Waeyenberghe with fraud in violation of the federal 
securities laws. The district court appointed a receiver, Joseph Bradley, to locate, 
collect, and distribute the defendants’ assets among the victims of the $31 million 
fraud. Eighteen years later, the receivership is close to wrapping up. As one of the 
final steps, Bradley asked the Texas Railroad Commission, a state regulatory body 
not otherwise involved in these proceedings, to return a $250,000 bond that may 
have  been  paid  with  funds  from  defrauded  investors.  When  the  Commission 
declined  to  return  the  bond,  Bradley  applied  to  the  district  court  for  an  order 
holding the Commission in contempt and requiring the bond’s return. The court 
denied  Bradley’s  motion  because  the  Commission  had  not  violated  a  clear 
command of the court. We affirm. 
                                              I. 
    In  2000,  the  SEC  initiated  a  civil  action  against  First  Choice  Management 
Services,  Inc.  and  Gary  Van  Waeyenberghe  for  defrauding  investors.  Joseph 
Bradley, the court‐appointed receiver, set about marshaling the assets involved in 
that fraud and discovered that some had been used to acquire oil and gas leases in 
Texas. At Bradley’s request, the district court entered a freeze and turnover order 
to preserve the assets that may have been connected to the fraud, including assets 
related to those leases. 
     In  2006,  however,  the court  lifted  a  portion  of  the  asset  freeze  so that  those 
leases could be operated for the benefit of the defrauded investors by ALCO Oil & 
Gas Co. In order to operate the leases, ALCO had to  post a $250,000 cash bond 
with the Texas Railroad Commission, the state agency charged with overseeing oil 
and gas production activities in Texas. The Commission requires anyone operating 
a  lease  to  file  financial  assurance  so  that  the  Commission  is  guaranteed  at  least 
some  recovery  if  the  operator  violates  regulations  or  causes  environmental 
damage. 
     In 2008, the Commission informed ALCO of two judgments rendered against 
it in Commission enforcement proceedings. In one, the Commission determined 
that several wells operated by ALCO had not been properly plugged, rendering 
the surrounding groundwater susceptible to saltwater and oil discharges. In the 
other,  the  Commission  determined  that  ALCO  had  failed  to  complete  certain 
administrative  tasks,  such  as  the  statutory  requirement  that  it  file  an 
organizational  report.  When  ALCO  failed  to  address  these  problems,  the 
No. 18‐1516                                                                  Page 3 
 
 
Commission  informed  ALCO  that  it  was  transferring  the  $250,000  bond  to  the 
Oilfield Cleanup Fund, an account in the general revenue fund of the state treasury. 
ALCO contested neither the findings against it nor the transfer of the deposit. The 
Commission reports that it spent more than $542,000 to plug the wells and remedy 
the damage that they caused. 
    Bradley  believed  that  the  bond  comprised  funds  from  defrauded  investors, 
and  in  2016,  he  sought  its  return.  When  the  Commission  refused  to  return  it, 
Bradley asked the district court to hold the Commission in contempt for failing to 
return the bond. 
     The district court denied Bradley’s motion. It pointed to several factors that it 
considered in making its decision: ALCO’s regulatory responsibility to supply the 
bond, maintain the wells, and avoid the damage that the Commission was forced 
to  remediate;  the  Commission’s  willingness  to  refund  the  bond  if  it  receives 
payment for ALCO’s violations and reimbursement for the environmental repair 
it conducted; and the state law obstacles that the Commission would face in trying 
to extract the bond from the state treasury. 
                                               II. 
     We  review  a  district  court’s  decision  on  a  contempt  petition  for  abuse  of 
discretion. Prima Tek II, LLC. v. Klerk’s Plastic Indus., B.V., 525 F.3d 533, 541–42 (7th 
Cir.  2008).  To  succeed  on  his  petition,  Bradley  needed  to  establish  by  clear  and 
convincing evidence that (1) there was an unambiguous command from the court; 
(2)  the  Commission  violated  that  command;  (3)  the  violation  was  significant, 
meaning the Commission did not substantially comply; and (4) the Commission 
failed  to  take  steps  to  reasonably  and  diligently  comply  with  the  command.  Id. 
And  when  the  meaning  of  a  district  court’s  command  is  disputed,  “broad 
deference  [is]  given  to  a  district  court  in  its  interpretation  of  its  own  orders.” 
Southworth v. Bd. of Regents of Univ. of Wisconsin Sys., 376 F.3d 757, 766 (7th Cir. 
2004). 
    The Commission did not violate any unambiguous command from the district 
court. The district court explained that the freeze and turnover order did not cover 
the Commission’s transfer of the bond funds because the bond’s existence was a 
regulatory matter—a cost of doing business under state law.1 The Commission’s 
willingness to return the bond once ALCO made good on the judgments against it 


                                                 
1 28 U.S.C. § 959(b) requires that property under receivership be operated in accordance with 

state law. 
No. 18‐1516                                                                 Page 4 
 
 
confirmed the regulatory nature of the bond. The district court did not understand 
its order to interfere with this state law procedure; nor do we. 
     Even if we were to set aside this regulatory distinction, it would be far from 
clear that the Commission violated the freeze order. When the order was issued, 
the bond was in the hands of Bank of America, and the Railroad Commission had 
an independent letter of credit from the bank. The Commission argues that letters 
of  credit  payable  to  third  parties  are  not  receivership  property  even  if  they  are 
supported by receivership property, and Bradley has not clearly shown otherwise. 
In addition, the court lifted part of the freeze order to allow ALCO to operate the 
oil leases, which may have extricated the bond from the order even if the bond had 
initially been subject to it. 
     To the extent that Bradley argues that the district court abused its discretion 
by failing to order turnover of the bond via its equitable powers, that argument 
fails  as  well.  The  district  court  has  broad  equitable  power  to  supervise  a 
receivership  such  as  this  one,  so  “appellate  scrutiny  is  narrow”;  we  review  the 
decision below for abuse of discretion. SEC v. Wealth Mgmt. LLC, 628 F.3d 323, 332–
33 (7th Cir. 2010). The district court suggested a number of factors that shifted the 
balance of equities in the Commission’s favor: the valid legal grounds for taking 
the bond, the state law obstacles to extracting a refund from the state treasury, the 
Commission’s  willingness  to  work  with  Bradley  to  refund  the  bond  upon 
reimbursement, and the more than half a million dollars spent by the Commission 
to remediate the damage caused by ALCO’s operation of the leases. While some 
other factors may have favored Bradley, he has not come close to showing that the 
court abused its broad power by siding with the Commission. 
                                                                               AFFIRMED.